DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 11 January 2021 has been entered. Claims 1-20 remain pending in the application. 

	Response to Arguments
Applicant's arguments filed 11 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on numbered Page 8 “Although the Office Action attempts to differentiate between pre-switching process and post-switching process in Iguchi as allegedly reading on "current new operational context" and "new operational context" claim 1, any use of pre and post process in Iguchi (combined with the cited art) does not disclose or render obvious "determining ... if the new operational context of the DAT structure is different than a current operational context of the DAT structure as specified in the instructions having been received"”, examiner respectfully disagrees and notes the following:
	Instructions are commands. As the system in Iguchi is switching contexts, this is due to a command or instruction being received from the operating system (OS).
Second, the Office Action appears to take Official Notice of the following… However, no support is relied upon for the Official Notice taken”, examiner respectfully disagrees and notes the following:
	Many embedded systems do not use context switching, and neither did early computing systems. As an example, MSDOS does not support context switching (multitasking). In addition, see the attached information from Linux when they defined Context Switching in 2010. "Intel 80386 and higher CPUs contain hardware support for context switches", which means all CPU's prior to this one did not support hardware context switching. In addition, "However, most modern operating systems perform software context switching, which can be used on any CPU, rather than hardware context switching in an attempt to obtain improved performance. Software context switching was first implemented in Linux for Intel-compatible processors with the 2.4 kernel" (emphasis added). Note that Linux states that MOST modern operating systems support software context switching, however they do not state that ALL of them do. They go on to state that this was not even supported until the 2.4 kernel, thus any system running a kernel prior to the 2.4 build would not support software context switching.

In response to applicant’s argument on numbered Page 9 “Iguchi combined with the cited art is silent regarding "responsive to the new operational context being the full operational context, responsive to the new operational context being different than the current operational context, and responsive to context switching being enabled, setting up a full space DAT structure and setting to OFF a private space bit" recited in claim 1. Although the Office Action relies on paragraph [0035] of Iguchi and posits that features are disclosed by micro TLB, any micro TLB suggested and any global mapping in Iguchi ( combined with the cited art) are silent regarding the conditions recited in claim 1”, examiner respectfully disagrees and notes the following:
	As noted previously, in order for Iguchi to process the context switching features as described, a determination would have to be made to first ensure that the system is able to support (enable) context switching. Under the Broadest Reasonable Interpretation (BRI) of the claim limitation, as no specific method of determining this feature is claimed (ex. a specific flag, bit, etc), the mere ability of Iguchi to function meets the BRI of the current claim language. Once that is determined, any subsequent action, such as changing context, is in response to this determination being made. Therefore Iguchi teaches all claimed conditions. 
	
	As the argument for all other claims are substantially similar to the argument for claim 1 above, Examiner also respectfully disagrees for at least the same reasons as above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi (US 2010/0185831 A1) hereinafter referred to as Iguchi.

	Regarding claim 1, Iguchi teaches A computer-implemented method comprising:
 	receiving, via a processor, instructions to switch an operational context of a dynamic address translation (DAT) structure to a new operational context (Iguchi Fig. 6; [0065] "Next, processing when the OS switches processes will be described. In the following description, a process running before switching processing is referred to as "pre-switching process" and a process running after switching processing is referred to as "post-switching process""; [0067] "When switching processing occurs, the CPU 13 as a control section first reads one TLB entry from the top of TLB entries in the micro TLB 14 (step S11) and determines whether or not the process identifier recorded in the read TLB entry coincides with the process identifier for the pre-switching process (step S12)"; Iguchi is teaching a system that uses micro TLB's (dynamic address translation (DAT) structure) for each process context);
determining, via the processor, if the new operational context of the DAT structure is different than a current operational context of the DAT structure as specified in the instructions having been received (Iguchi Fig. 6; [0065] "Next, processing when the OS switches processes will be described. In the following description, a process running before switching processing is referred to as "pre-switching process" and a process running after switching processing is referred to as "post-switching process""; As the system has identified a pre and post process, the processor has determined that the context is different); and
choosing, via the processor, whether to switch to a full operational context based on the new operational context being different than the current operational context (Iguchi [0067] "When switching processing occurs, the CPU 13 as a control section first reads one TLB entry from the top of TLB entries in the micro TLB 14 (step S11) and determines whether or not the process identifier recorded in the read TLB entry coincides with the process identifier for the pre-switching process (step S12)"; Iguchi is teaching a system that checks the contexts currently in the TLB to see if they match with the current pre-switch context), and if the full operational context is not used, a partial space DAT structure is set up and the private space bit is set to ON (Iguchi [0067] "When switching processing occurs, the CPU 13 as a control section first reads one TLB entry from the top of TLB entries in the micro TLB 14 (step S11) and determines whether or not the process identifier recorded in the read TLB entry coincides with the process identifier for the pre-switching process (step S12). In the case of coincidence, the CPU 13 sets the data in the TLB entry having a private mapping as a TLB context of the preswitching process, and saves the data in the storage area in the TLB context storage section 18, whose storage area corresponds to the coincident process identifier (step S13)"; if the preswitching context matches, the matching context information is saved in the context storage section 18 (partial DAT) as private mapping), however Iguchi does not explicitly teach determining, via the processor, if context switching has been enabled within the DAT structure; responsive to the context switching being enabled continue processing the context switch.

As Iguchi is teaching a method for context switching in a system it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention for the system of Iguchi to first determining, via the processor, if context switching has been enabled within the DAT structure and responsive to the context switching being enabled continue processing the context switch. One of ordinary skill in the art would have been motivated to make this modification because context switching is not supported in every system by default as evidenced by Linux in 2010 article defining a responsive to the new operational context being the full operational context, responsive to the new operational context being different than the current operational context, and responsive to the context switching being enabled, setting up a full space DAT structure and setting to OFF a private space bit (Iguchi [0068] "That is, the context storage section 18 may be configured by being divided on a process-by-process in such a manner that each divided TLB context data is contained in a storage section for a process context. In such a case, an area having the same size as that of the micro TLB is secured in advance in the process context storage area as the TLB entry data save area of the micro TLB"; [0035] "The common field 21 is used to identify a mapping related to the entry as a mapping unique to the process, i.e., a private mapping, or a mapping shared by the other processes or the operating system, i.e., a global mapping"; When switch context, the system creates a new micro TLB for the new context. As seen in [0035], each entry in a micro TLB has a field for marking private/global. As the data in the micro TLB can be global, then the micro TLB itself is not private).

Independent claims 8 and 15 have substantially the same scope and limitations as claim 1 as they are respectively the corresponding System and Computer program product claims. 

Regarding claim 7, Iguchi teaches The method according to claim 1, wherein the dynamic address translation (DAT) structure is created by mapping address spaces in a memory (Iguchi [0024] "A computer apparatus 1 is configured by including an MMU 11, a main memory 12, and a CPU 13 such as a CPU core. The MMU 11 and the CPU 13 constitute an address translator as an address translation section. The MMU 11 has a multilayered structure in two-stage foam including a micro TLB 14 and a main TLB 15. The storage capacity of the micro TLB 14 serving as a first address translation buffer is smaller than the storage capacity of the main TLB 15 serving as a second address translation buffer. The MMU 11 further includes a process identifier register 16. The micro TLB 14 and the main TLB 15 function as a cache for an address translation table 17 in the main memory 12. The CPU 13 and the MMU 11 constitute an address translation section, are formed as a semiconductor integrated circuit, for example, on a single chip, and are connected to the main memory 12 via a bus (not shown)"; The micro TLB (dynamic address translation (DAT) structure) stores address mappings related to a specific context identifier)
	
Dependent claims 14 and 20 have substantially the same scope and limitations as claim 7 as they are respectively the corresponding System and Computer program product claims. .

Claims 2, 4, 9, 11, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi as applied to claims 1, 8, and 15 above, and further in view of Greiner et al (US 2014/0181463 A1) hereinafter referred to as Greiner.

	Regarding claim 2, Iguchi teaches The method according to claim 1, however, as Iguchi does not explicitly teach the use of a specific OS, Iguchi does not explicitly teach further comprising setting the private space control bit to ON via an address space control element (ASCE).
Greiner teaches further comprising setting the private space control bit to ON via an address space control element (ASCE) (Greiner [0178] "However, translation lookaside buffer copies of the segment table entry and any page table for a common segment are not usable if the private space control, bit 55, is one in the ASCE used in the translation").
As Iguchi and Greiner are both in a similar field of endeavor of address translation and control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Iguchi with the z/OS and ASCE of Greiner. One of ordinary skill in the art would have been motivated to make this modification because there is a limited number of Operating Systems (OS) to choose from when designing a system. The prominent choices that are not application specific 

Dependent claims 9 and 16 have substantially the same scope and limitations as claim 2 as they are respectively the corresponding System and Computer program product claims. Therefore, claims 9 and 16 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 4, the combination of Iguchi and Greiner teaches The method according to claim 1, wherein when the private space control bit is set to ON, a common segment bit in the partial space DAT structure is set to OFF (Greiner [0178] "However, translation lookaside buffer copies of the segment table entry and any page table for a common segment are not usable if the private space control, bit 55, is one in the ASCE used in the translation or if that ASCE is a real space designation. The common segment bit must be Zero if the segment table entry is fetched from Storage during a translation when the private space control is one in the ASCE being used").

.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi as applied to claims 1, 8, and 15 above, and further in view of Greiner et al (US 2013/0339562 A1) hereinafter referred to as Greiner 2.

Regarding claim 3, Iguchi teaches The method according to claim 1, however, as Iguchi does not explicitly teach the use of a specific OS, Iguchi does not explicitly teach further comprising setting the private space control bit to ON via millicode.
Greiner 2 teaches further comprising setting the private space control bit to ON via millicode (Greiner 2 [0062] "A logical partition functions as a separate system and has one or more applications, and optionally, a resident operating system therein, which may differ for each logical partition. In one embodiment, the operating system is the z/OS operating system, the z/VM operating system, the z/Linux operating system, or the TPF operating system, offered by International Business Machines Corporation, Armonk, N.Y. Logical partitions 112 are managed by a logical partition hypervisor 114, which is implemented by firmware running on processors 110. As used herein, firmware includes, e.g., the microcode and/or millicode of the processor. It includes, for instance, the hardware-level instructions and/or data structures used in implementation of higher level machine code"; Greiner 2 is teaching that to change high level data structures in a z/OS environment, millicode is used).
As Iguchi and Greiner 2 are both in a similar field of endeavor of address translation and control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Iguchi with the z/OS and millicode of Greiner 2. One of ordinary skill in the art would have been motivated to make this modification because there is a limited number of Operating Systems (OS) to choose from when designing a system. The prominent choices that are not application specific are Windows, iOS, Linux and variants, and zOS. As all of these OS options are commercially available for any general computing system and do not require any specific hardware, there would be a reasonable chance of success for a person of ordinary skill in the art at the time of the invention when using any of the above OS options. Under the zOS system as taught by Greiner 2, in order to make changes at a level above the OS, millicode is used. 

Dependent claims 10 and 17 have substantially the same scope and limitations as claim 3 as they are respectively the corresponding System and Computer program product claims. Therefore, claims 10 and 17 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

s 5, 6, 12, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Iguchi and Greiner as applied to claims 4, 11, and 18 above, and further in view of Farrell et al (US 2009/0217098 A1) hereinafter referred to as Ferrell with extrinsic evidence supplied by Salla et el in the May 2018 IBM Redbook "ABCs of z/OS System Programming Volume 10" hereinafter referred to as Salla.

Regarding claim 5, the combination of Iguchi and Greiner teaches The method according to claim 4, however, the combination of Iguchi and Greiner does not explicitly teach wherein when the private space control bit is set to ON, prefixed storage area (PSA) addresses of an address space are non-fetch protected.
Ferrell teaches wherein when the private space control bit is set to ON, prefixed storage area (PSA) addresses of an address space are non-fetch protected (Farrell [0171] "In addition to the storage-protection-override control, accesses subject to key-controlled protection may be effected by a fetch-protection-override control. As an example, bit 38 of control register 0 is the fetch-protection-override control. When the bit is one, fetch protection is ignored for locations at, for instance, effective addresses 0-2047. An effective address is the address which exists before any transformation by dynamic address translation or prefixing. However, fetch protection is not ignored if the effective address is subject to dynamic address translation and the private-space control, e.g., bit 55, is one in the address-space-control element used in the translation. Fetch-protection override applies to instruction fetch and to the fetch accesses of instructions whose operand addresses are logical, virtual, or real. It does not apply to fetch accesses made for the purpose of channel-program execution or for the purpose of channel-subsystem monitoring. When this bit is set to zero, fetch protection of locations at effective addresses 0-2047 is determined by the state of the fetch-protection bit of the storage key associated with those locations. Fetch-protection override has no effect on accesses which are not subject to key-controlled protection"; Ferrell teaches that the private space control bit provides fetch protection to addresses in which the bit is set to 1. While Ferrell does not teach that these are in the PSA, as noted by Salla on Pg. 38 in Section .1.18 Prefix Storage Area (PSA) “The function of the PSA is to be a memory communication area between the operating system (z/OS) and the PU hardware”. Therefore, any of the addresses in the TLB or Micro-TLB are stored and processed in the PSA).
As the combination of Iguchi with Greiner and Ferrell are all in a similar field of endeavor of address translation and control, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the System of Iguchi and Greiner with the z/OS fetch protection of Ferrell. One of ordinary skill in the art would have been motivated to make this modification because there is a limited number of Operating Systems (OS) to choose from when designing a system. The prominent choices that are not application specific are Windows, iOS, Linux and variants, and zOS. As all of these OS options are commercially available for any general computing system and do not require any specific hardware, there would be a reasonable chance of success for a person of ordinary skill in the art at the time of the 

Dependent claims 12 and 19 have substantially the same scope and limitations as claim 5 as they are respectively the corresponding System and Computer program product claims. Therefore, claims 12 and 19 are rejected under 35 U.S.C. 103 for at least the same reasons as above.

Regarding claim 6, the combination of Iguchi, Greiner, and Ferrell teaches The method according to claim 5, wherein when the PSA addresses of the address space is non-fetch protected, no sensitive data is stored in a first portion of memory for the PSA addresses (Farrell [0171] "In addition to the storage-protection-override control, accesses subject to key-controlled protection may be effected by a fetch-protection-override control. As an example, bit 38 of control register 0 is the fetch-protection-override control. When the bit is one, fetch protection is ignored for locations at, for instance, effective addresses 0-2047. An effective address is the address which exists before any transformation by dynamic address translation or prefixing. However, fetch protection is not ignored if the effective address is subject to dynamic address translation and the private-space control, e.g., bit 55, is one in the address-space-control element used in the translation. Fetch-protection override applies to instruction fetch and to the fetch accesses of instructions whose operand addresses are logical, virtual, or real. It does not apply to fetch accesses made for the purpose of channel-program execution or for the purpose of channel-subsystem monitoring. When this bit is set to zero, fetch protection of locations at effective addresses 0-2047 is determined by the state of the fetch-protection bit of the storage key associated with those locations. Fetch-protection override has no effect on accesses which are not subject to key-controlled protection"; As fetch-protection is only valid under specific types of commands, storing sensitive data in the first portion of the address space (such as 0-2047) would put the data at risk of being accessed without proper permissions).

Dependent claim 13 has substantially the same scope and limitations as claim 6 as it is respectively the corresponding System claim. Therefore, claim 13 is rejected under 35 U.S.C. 103 for at least the same reasons as above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN B FULFORD whose telephone number is (571)272-7229.  The examiner can normally be reached on M-Th 9am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.B.F./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132